   Case: 1:18-cv-06196 Document #: 180 Filed: 06/18/21 Page 1 of 2 PageID #:2338


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
Rompsen Mortgage Limited Partnership,                  )
                                                       )
              Plaintiff,                               )
                                                       )
        v.                                             )
                                                       ) No.: 18-CV-6196
BGC Holdings, LLC – Arlington Place One, a             )
series of BGC Holdings LLC, BGC Holdings               ) Honorable Elaine E. Bucklo
LLC, Samuel K. Bobby, Puthenveetil K. Bobby,           )
Zone Mechanical, LLC, and Unknown Owners               ) Magistrate Judge: Honorable Jeffrey Cole
and Unknown and Non-Record Claimants,                  )
                                                       )
              Defendants.                              )
                                                       )
                                                       )
Youna Mechanical, Inc., an Illinois corporation,       )
                                                       )
              Intervening Plaintiff,                   )
        v.                                             )
                                                       )
BGC Holdings, LLC – Arlington Place One, a             )
series of BGC Holdings LLC; Samuel K. Bobby,           )
an individual; Rompsen Mortgage Limited                )
Partnership; and Unknown Owners and Unknown            )
and Non-Record Claimants,                              )
                                                       )
              Defendants.                              )

                                       NOTICE OF MOTION

TO: See Attached Certificate of Service

        PLEASE TAKE NOTICE that on Thursday June 24, 2021 at 9:45 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Elaine E. Bucklo, or any
Judge sitting in her stead, in Courtroom 2243 at the Everett McKinley Dirksen Building, 219
South Dearborn Street, Chicago, Illinois, and there and then present YOUNA MECHANICAL,
INC.'s MOTION TO VOLUNTARILY DISMISS COUNT I OF THEIR INTERVENING
COMPLAINT AS MOOT.

Dated: June 18, 2021                                   Respectfully submitted,

                                                       Youna Mechanical, Inc., an Illinois
                                                       corporation,

                                                   By: /s/ Julia L. Mohan
                                                       One of its Attorneys

13740299 _1
   Case: 1:18-cv-06196 Document #: 180 Filed: 06/18/21 Page 2 of 2 PageID #:2339



                                               Edward L. Filer
                                               efiler@ralaw.com
                                               Julia L. Mohan
                                               jmohan@ralaw.com
                                               Roetzel & Andress LPA
                                               30 N. LaSalle St.
                                               Suite 2800
                                               Chicago, IL 60602
                                               Telephone: 312.580.1200
                                               Attorneys for Intervening Plaintiff Youna
                                               Mechanical, Inc.

                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 18, 2021, she caused a copy of the
foregoing NOTICE OF MOTION to be filed and served via this Court’s ECF system on the
following parties:

 Jason Jon DeJonker                      James .O Stola
 Demetria Hamilton                       Law Office of James O. Stola
 Melissa Whigham                         2633 North Bosworth Avenue
 Bryan Cave LLP                          Chicago, IL 60614-1107
 161 North Clark Street                  773-969-6570
 Suite 4300                              jstola@sbcglobal.net
 Chicago, IL 60601                       Attorney for BGC Holdings LLC and Samuel K.
 jason.dejonker@bclplaw.com              Bobby
 Demetria.hamilton@bclplaw.com
 mel.whigham@bclplaw.com

 Attorney for Rompsen Mortgage Limited
 Partnership
                                         Michael J. Greco
                                         175 W. Jackson Blvd., Suite 240
                                         Chicago, IL 60604
                                         MichaelGreco18@yahoo.com

                                         Attorney for BGC Holdings LLC – Arlington
                                         Place One



                                           By: /s/ Julia L. Mohan
                                               One of its Attorneys

                                               Attorneys for Intervening Plaintiff, Youna
                                               Mechanical, Inc.



                                          2
13740299 _1
